Citation Nr: 1630445	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  11-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for plantar fasciitis with heel spurs and osteophytes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 through September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen the Veteran's previously denied claim for service connection for plantar fasciitis with heel spurs and osteophytes.

In July 2014, the Board determined that new and material evidence was received and reopened the Veteran's claim.  The underlying service connection issue was remanded for further development, to include: obtaining the records for additional treatment identified by the Veteran, arranging the Veteran to undergo a new VA examination of his feet, and readjudication of the issue on appeal by the Agency of Original Jurisdiction.

The development described above has been performed.  The matter now returns to the Board for de novo review.


FINDING OF FACT

The Veteran has bilateral plantar fasciitis with heel spurs and osteophytes that were neither sustained during active duty service nor caused by an injury or event that occurred during active duty service.


CONCLUSION OF LAW

The criteria for service connection for plantar fasciitis with heel spurs and osteophytes are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, a February 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim.  VCAA notice in this case was issued prior to the February 2010 rating decision on appeal and is legally sufficient.  Hence, VA's duty to notify has been satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claim submissions, lay statements, service treatment records, VA treatment records, identified and relevant private treatment records, and DRO hearing transcript have been associated with the record.

During the course of this appeal, the Veteran was afforded VA examinations of his feet in January 2013 and October 2014.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the disabilities being considered in this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In his claims submissions and DRO hearing testimony, the Veteran asserts that he has bilateral plantar fasciitis and bone spurs that had onset during his period of active duty service and which are attributable to physical strain on his feet sustained while running during service.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidentiary showing of the following elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish the occurrence of a chronic disease during service, the evidence must show the existence of a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established, then alternatively, the evidence must show continuity of symptoms after separation from service.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the Board notes that, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Initially, the Board notes that the post-service VA and private treatment records and VA examinations conducted in September 2003, January 2013, and October 2014 all document ongoing diagnoses of bilateral plantar fasciitis with bone spurs at the heels and osteophytes at the dorsum of both feet.  The evidence, however, does not show that the Veteran's bilateral foot disorder was sustained during service, or, that it is related in any other way to his period of service.

The Veteran's service treatment records show that he was treated for left ankle complaints in June 1985.  An examination of the ankle conducted at that time revealed extreme pain during palpation over both Achilles tendons.  Achilles tendonitis was diagnosed and the Veteran was restricted physically from running and jumping.  A subsequent July 1985 record shows that the Veteran was treated at that time for reported pain in the plantar region of his left foot which he experienced after participating in a 12 mile road march.  Treating medical personnel diagnosed a "soft tissue injury."

Notably, subsequent in-service medical examinations conducted in December 1988 and during his separation from service in August 1990 reveal normal findings in the Veteran's feet and lower extremities.  Also of significance, Reports of Medical History that were completed by the Veteran during both examinations show that he denied having any ongoing or current foot-related symptoms or problems.

Post-service treatment records indicate that the Veteran first sought post-service treatment for his feet in August 2003.  Concurrent with that treatment, the Veteran was afforded a VA examination of his feet in September 2003.  The examiner did not, however, offer an opinion as to the etiology of the Veteran's disorder.

Subsequent private treatment records show that the Veteran continued to be followed for ongoing symptoms of foot pain that was associated with his diagnosed disorder.  In September 2003, he underwent surgery for a bilateral tarsal exostectomy.  Records for VA treatment dated from March 2010 through December 2012 reflect that the Veteran was followed for ongoing pain symptoms and was issued orthotic shoes and inserts.  In May 2013, the Veteran began private treatment for his feet with Dr. Tracy F. Warner.  The Veteran underwent a right foot plantar fascia release in November 2013 and a left foot plantar fasciotomy in January 2014.  Post-operative records from Dr. Warner indicate ongoing pain in both feet.  None of the aforementioned records provide any opinion as to whether the Veteran's bilateral foot disorder is related in any way to his active duty service.

The Veteran underwent a VA examination of his feet in January 2013.  At that time, he reported that he began experiencing Achilles tendonitis during service in 1985.  He stated that he was required to perform in-service duties that involved frequent running from 1986 through 1988 and that he believes that such activities resulted in an aggravation of the Achilles tendonitis.  Regarding his current symptoms, he reported ongoing foot pain and that he was treating his disorder with NSAID medications and orthopedic linings for his shoes.

A physical examination of the Veteran revealed an antalgic gait and tenderness over the plantar surfaces of both feet.  X-rays again confirmed the presence of bone spurs.  The examiner confirmed the earlier diagnoses of bilateral plantar fasciitis with bone spurs and opined that it is less likely than not that the diagnosed condition was incurred during or caused by an injury or event that occurred during service.  The examiner explained that the service treatment records show that the Veteran was treated during service for Achilles tendonitis but not plantar fasciitis specifically.  Further, the examiner found that bone spurs noted occurred later.  The examiner also found no evidence of plantar fasciitis at the time of the Veteran's separation from service.  However, the examiner appears to have reached his opinion, that the Veteran's plantar fasciitis was less likely related to service, based on a lack of plantar fasciitis in service and did not consider the July 1985 treatment record showing the Veteran's report of pain in the plantar region of the foot.  Accordingly, the Board finds that the January 2013 examiner's opinion is of limited probative value.  

In October 2014, the claims file was sent to a VA physician, Dr. Lucinda G. Dunaway, for her review and a more complete opinion as to whether the Veteran's bilateral foot disorder was either incurred during service, or, caused by an in-service event or injury.  Upon reviewing the claims file, Dr. Dunaway noted the Veteran's pertinent medical history.  Considering that history, as well as the findings from the previous examination, Dr. Dunaway concluded that that there is no evidence that the Veteran's plantar fasciitis is related to his in-service injuries.  She placed significance on the fact that in-service medical examinations in 1988 and 1990 revealed no foot pain or problems.  She noted that although the Veteran reported the he experienced foot pain since military service, the only medical record is a report from 2003 and there are no medical treatment records from 1990-2003 to support any treatment for foot problems.  She further noted that the Veteran worked in an occupation that required him to be on his feet frequently and to stand for prolonged periods.  Indeed, the Board observes that the Veteran has reported repeatedly in March 2011 and May 2013 statements and during various treatment visits that he walks and stands for long periods of time at his job.  Ultimately, Dr. Dunaway opined that there is no evidence to relate the Veteran's current condition to his service.

The Board must assess the credibility and weight of all evidence, lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir.1997) (it is the "duty [of] the Board to analyze the credibility and probative value of evidence"); Owens v. Brown, 7 Vet.App. 429, 433 (1995) (it is the province of the Board to weigh and assess the evidence of record); see also Caluza v. Brown, 7 Vet.App. 498, 506 (1995) (holding that the Board must, inter alia, "provide the reasons for its rejection of any" favorable material evidence), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Equal weight is not accorded to each piece of evidence contained in the record, as every item of evidence does not have the same probative value.

Here, the Board finds Dunaway's findings and conclusions are rebutted in the record only by the Veteran's assertions concerning continuity of his foot problems dating back to service.  The Board finds Dr. Dunaway's opinion persuasive and assigns it far greater probative weight than it does to the Veteran's assertions.  In that regard, Dr. Dunaway's opinion is supported by a complete and thorough rationale that is based on an accurate understanding of the Veteran's medical history, and is consistent with the facts shown in the record.  Accordingly, the Board assigns great probative weight to Dr. Dunaway's opinion and rationale.

Although the Board recognizes that the Veteran performed duties during service as a medic, and, hence, likely had some degree of medical training, the Veteran does not provide any explanation or rationale in support of his own assertion that his plantar fasciitis is related to the injuries sustained during service or in any other way to his active duty service.  In that regard, the Veteran's assertion is not supported by any citation to medical evidence in the record or medical principles that would tend to support that assertion.  The Board therefore accords the Veteran's opinion in that regard little probative weight.  

Finally, to the extent that the Veteran contends that he has had continuous foot problems that date back to service, the Board finds that those contentions are outweighed by the other evidence of record.  First, the Veteran's contentions concerning continuity of symptomatology are rebutted directly by earlier inconsistent statements made during his in-service medical examination in 1988 and his separation examination in 1990, wherein he expressly denied having any foot-related symptoms or problems.  See Caluza, 7 Vet.App. at 511 ("The credibility of a witness can be impeached by[, among other things] . . . inconsistent statements . . . .").  Second, the October 2014 examiner appears to have found medically significant the Veteran's lack of treatment prior to 2003, despite the Veteran's report of pain since service at that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence"); see also Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011) (holding that "under Colvin[ v. Derwinski, 1 Vet.App. 171 (1991)], when a Board inference results in a medical determination, the basis for that inference must be independent and it must be cited").  For the foregoing reasons, the Board assigns minimal probative weight to the Veteran's assertions regarding continuity of symptomatology since service.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for plantar fasciitis with heel spurs and osteophytes.  Accordingly, this appeal is denied.



ORDER

Service connection for plantar fasciitis with heel spurs and osteophytes is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


